EX-99.p.6 ATTACHMENT E to the Compliance Manual CODE OF CONDUCT/ETHICS 1. General Provisions 1.1 Professional Responsibilities. HCM is registered as an investment adviser with the Securities and Exchange Commission pursuant to the provisions of Section 203 of the Investment Advisers Act of 1940. HCM is dedicated to providing effective and proper professional investment management services to a wide variety of institutional and individual advisory clients. HCM’s reputation is a reflection of the quality of our employees and their dedication to excellence in serving our clients. To ensure these qualities and dedication to excellence, our employees must possess the requisite qualifications of experience, education, intelligence, and judgment necessary to effectively serve as investment management professionals. In addition, every employee is expected to demonstrate the highest standards of moral and ethical conduct for continued employment with HCM. HCM serves as investment manager for institutional advisory clients. When used herein, the term “client” includes any investment company assets of which HCM manages, co-manages or for which it otherwise provides portfolio management services, and to institutional investors for whom HCM provides investment supervisory services or manages investment advisory accounts. The SEC and the courts have stated that portfolio management professionals, including registered investment advisers, have a fiduciary responsibility to their clients. In the context of securities investments, fiduciary responsibility should be thought of as the duty to place the interests of the client before that of the person providing investment advice, and failure to do so may render the adviser in violation of the anti-fraud provisions of the Advisers Act. Fiduciary responsibility also includes the duty to disclose material facts that might influence an investor’s decision to purchase or refrain from purchasing a security recommended by the adviser or from engaging the adviser to manage the client’s investments. The SEC has made it clear that the duty of an investment adviser not to engage in fraudulent conduct includes an obligation to disclose material facts to clients. An adviser’s duty to disclose material facts is particularly important whenever the advice given to clients involves a conflict or potential conflict of interest between the employees of the adviser and its clients. HCM is required to adopt a Code of Ethics pursuant to Rule 204A-1 and Rule 17j-1. This Code of Ethics is based on the principle that HCM and each of its employees owe a fiduciary duty to its clients and a duty to comply with federal and state securities laws and all other applicable laws. HCM Code of Conduct/Ethics 1 In meeting its fiduciary responsibilities to our clients, HCM has promulgated this Code of Conduct (the “Code”) regarding the purchase and/or sale of securities in the personal accounts of our employees or in those accounts in which our employees may have a direct or indirect beneficial interest. The provisions of this Code are not meant to be all-inclusive but are intended as a guide for employees of HCM in the conduct of their personal securities trading. It is also intended to lessen the chance of any misunderstanding between HCM and our employees regarding such trading activities. In those situations where employees may be uncertain as to the intent or purpose of this Code, they are advised to consult with the Chief Compliance Officer (“CCO”). The CCO may under circumstances that are considered appropriate, or after consultation with the Management Committee, excluding any members impacted by the decision, grant exceptions to the provisions contained in this policy/procedure only when it is clear that the interests of HCM’s clients will not be adversely affected. All questions arising in connection with personal securities trading should be resolved in favor of the interest of the clients even at the expense of the interest of our employees. The Management Committee will satisfy themselves as to the adherence to this policy through periodic reports to the CCO. 1.2 Failure to Comply with the Provisions of the Code – Sanctions. Strict compliance with the provisions of this Code shall be considered a basic condition of employment with HCM. It is important that employees understand the reasons for compliance with this Code. HCM’s reputation for fair and honest dealing with its clients and the investment community in general, has taken considerable time to build. This standing could be seriously damaged as the result of even a single securities transaction considered questionable in light of the fiduciary duty owed to our clients. Employees are urged to seek the advice of the CCO for any questions as to the application of this Code to their individual circumstances. Employees should also understand that a material breach of the provisions of this Code may constitute grounds for termination of employment with HCM. Please refer to Section 19 for more detail regarding sanctions. 2. Applicability Of Restrictions And Procedures Of This Code. 2.1 Access Persons Rule 204A-1 defines “Access Persons” as employees who are in a position to exploit information about client securities transactions or holdings, thus provides the adviser with a tool to protect its clients. Access persons will include portfolio management personnel and in some organizations, client service representatives who communicate investment advice to clients. Admin, tech and clerical personnel may also be access persons if their functions or duties give them access to nonpublic informaton. As HCM’s primary business is providing investment management it is presumed that any director, officer, or partner of HCM is also an access person. An access peron is presumed to be a beneficial owner of securities that are held by his/her immediate family members sharing the access person’s household. HCM requires that all access persons must report their personal securities transactions not later than 30 calendar days following each calendar quarter. HCM’s Board of Directors are excluded from being “access persons”, as none are involved in the day to day activities of our company and are not in a position to exploit information about client securities transactions or holdings. 2.3 Associated Persons In as much as some of our employees are involved in purely administrative duties not involving investment advisory services, they are not considered to be Access Persons. However, certain activities under the Advisers Act apply to all employees of HCM. For those activities under the Advisers Act or any provisions of this Code that apply to all employees of HCM, the term “Associate” or “Associated Person” will be used to collectively describe such employees. For example, a computer specialist who is not otherwise involved in managing client accounts or providing investment advisory services, is nevertheless subject to the provisions of the Advisers Act, and this Code with respect to trading on insider or privileged information. HCM Code of Conduct/Ethics 2 3. Securities Subject To The Provisions Of This Code: 3.1 Covered Securities. Section 202(a)(18) of the Advisers Act, and Rule 17j-1 of the Investment Company Act define the term “Security” as follows: Any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas or other mineral rights, any put, call straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call straddle, option or privilege entered into on a national securities exchange relating to a foreign currency, or in general, any interest or instrument commonly known as a “security” or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. Note: exchange traded funds that are organized as unit investment trusts are considered covered securities (examples are: SPDRs, MidCap SPDRs, Nasdaq-100 Shares, and DIAMONDS). For purposes of this Code, the term “Covered Securities” shall mean all such securities described above except: Securities that are direct obligations of the Government of the United States; Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; Shares of money market funds, and exchange traded funds (“ETFs”); Transactions and holdings in shares of other types of open-end mutual funds, unless the adviser or a control affiliate acts as the sub-adviser or principal underwriter for the fund; Transactions in units of a unit investment trust if the unit investment trust is invested exclusively in unaffiliated open-end mutual funds; Any transaction exempt from registration not subject to the prior clearance provisions of this Section. Although the term “Covered Securities” under the Advisers Act represents an all-inclusive list of investment products, for purposes of this Code, the term will most often apply to those securities listed on any of the nationally recognized stock exchanges of the United States (i.e. New York Stock Exchange, American Stock Exchange, Chicago Stock Exchange, Pacific Stock Exchange, Philadelphia/Baltimore Stock Exchange, or the National Association of Securities Dealers Automated Quotation System (NASDAQ) market, etc.) However, if there is any question by an Access Person as to whether a security is “covered” under this Code, he/she should consult with the CCO for clarification on the issue before entering any trade for his/her personal account. HCM Code of Conduct/Ethics 3 In addition to the above restrictions, no Access Person shall purchase or sell any covered security for any account in which he/she has any beneficial interest, if: Such security is being considered for purchase or sale by the Research Department even though no order(s) has been entered with HCM’s Trading Department; There is any possible conflict of interest or appearance thereof. An Access Person may not execute a securities transaction in his/her account or in any account in which he/she has a beneficial interest in a direction contrary to that currently recommended by the Research Department. i.e. selling a security when the Research Department is recommending the purchase of that security or vice versa. [Note: This provision may be waived by the CCO in special situations upon written request by the Access Person.] 3.2 Securities Not Subject to Restrictions.
